NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK W. DOLLARHIDE; et al.,                    No.    18-71722

                Petitioners-Appellants,         Tax Ct. Nos.21366-14
                                                            23113-12
 v.                                                         23139-12

COMMISSIONER OF INTERNAL
REVENUE,                                        MEMORANDUM*

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Frank and Michelle Dollarhide appeal the Tax Court’s order granting the

Internal Revenue Service’s (“IRS”) motion for entry of decision based upon the

parties’ Stipulation of Settled Issues. We have jurisdiction pursuant to 26 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 7482(a)(1). We vacate the Tax Court’s judgment with respect to the Dollarhides’

2006 tax year and remand for further proceedings.

      The Dollarhides argue that the Tax Court erred in granting the IRS’s motion

for entry of decision on the basis of the parties’ settlement because there was no

settlement agreement to enforce. We review the Tax Court’s enforcement of a

stipulation of settled issues for abuse of discretion. See Bail Bonds by Marvin

Nelson, Inc. v. Comm’r of Internal Revenue, 820 F.2d 1543, 1547 (9th Cir. 1987).

The Stipulation of Settled Issues, on which the Tax Court’s order granting the

IRS’s motion for entry of decision is premised, says nothing about the key issue in

this case: whether the Dollarhides were barred by the statute of limitations set out

in 26 U.S.C. § 6511(b)(2) from receiving a refund for tax year 2006. The

Dollarhides contested application of the statute of limitations bar in the Tax Court

and continue to do so on appeal.

      The Commissioner now concedes that there was no conclusive settlement

agreement between the parties with respect to whether the Dollarhides were due a

refund for tax year 2006. Because there was no settlement agreement between the

parties with respect to this disputed issue, it was an abuse of discretion for the Tax

Court to grant the Commissioner’s motion and enter a judgment enforcing the

parties’ purported settlement of this issue. See Bail Bonds, 820 F.2d at 1547. We

thus vacate and remand on this ground and do not reach the Dollarhides’ remaining


                                          2
arguments on appeal.

      VACATED and REMANDED.




                              3